925 F.2d 488
288 U.S.App.D.C. 257
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Glory KENNEDY, Appellant,v.Edward KENNEDY, U.S. Senator, et al.
No. 90-5057.
United States Court of Appeals, District of Columbia Circuit.
Jan. 22, 1991.

Before RUTH BADER GINSBURG, SILBERMAN and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the lodged responses to this court's order to show cause filed September 24, 1990, it is


2
ORDERED that the responses be filed.  The Clerk is directed to file the lodged documents.  It is


3
FURTHER ORDERED that the order to show cause be discharged.  It is


4
FURTHER ORDERED that the district court's order filed November 29, 1989, be summarily affirmed.  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.